Title: Account of Expenditures for Trip to the Great Kanawha, 6 October–30 November 1770
From: Washington, George
To: 



[6 October–30 November 1770]

By Expences in a Journey to the Ohio viz.




[Md. Currency]


[Oct.] 6 
At Mosss Ordy
0. 3. 6



Leesburg
0.10. 0



for Sugar there
0. 5. 8



Do Mug
0. 1. 3



A Cirsingle at Leesburg
0. 4. 6



Expences at Caudley’s
0. 6. 0


7—
At [Jesse] Pugh’s
0. 6. 0


8—
Cacapehon
0. 3. 0



Servants at Cresaps
0. 1. 3


10—
Exps. at Romney
1.14. 8



Sadle Cloth & Halter
0.13. 9



Sundries
0. 8. 3




[Va. Currency]



By a Bay horse of—Parson’s
16. 0. 0



a Grey Ditto of—Nevil
13.10. 0




[Md. Currency]


11—
Paid for 4 Bearskins
1. 0. 0




[Pa. Currency]



At Wises’ Mill
0.16. 0



Corn there
0. 2. 6


12—
At Gillam’s
0. 7. 6



Little Meadows
0. 0.10



13—
Great Crossings
0.16. 0




[Md. Currency]



Gave a Servant
0. 1. 3




[Pa. Currency]



Paid at the Widow Miers
0. 3. 9



Servants at Fort P[itt]
0.18. 9



Smith there
0. 1. 0




[Pa. Currency]


Novr 21—
Ferriage at Fort Pitt
0. 7. 6



Jno. Street
0. 9. 0



Smith at Pittsburg
1. 7. 6



Commissary for Provns
10.19. 2



for a Lock
0. 4. 0



Paid the Indians
10.13. 0



Indn Interpreter
5. 8. 0



Saml Semple
26. 1.10



Widow Miers
1.19. 6



Servants
0. 7. 6




[Va. Currency]


24—
By Cash pd Jno. Stephenson in Excha. of Horses
2. 6. 3




[Pa. Currency]


26—
Expens. at the Gt Crossgs
0.19. 0


27—
Ditto at Kiliams
0.10. 0



Do at Cumberland
0. 5. 0




[Va. Currency]



By a Horse of Wm Buffington pd Vale Crawford
15. 0. 0




[Md. Currency]



Gave Vale Crawford
4.12. 6



Servants
0. 3. 0


29—
Exps. at Rinker’s & Snickers
1. 3. 6


30—
Do at Wests &ca
1. 2. 6



Pensa Money
£62.17. 4




[Md. Currency]



is
47. 3. 0




[Va. Currency]




60. 3. 7



By Cash pd Edwd Snickers on Acct of MillStones
20. 0. 0


